Case 1:19-cr-00251-LM Document 91-1 Filed 02/09/21 Page 1 of 4

                                                           GOVERNMENT
                                                             EXHIBIT
                                                                   1
                                                             ______________
                                                                 1:19-cr-00251-LM
Case 1:19-cr-00251-LM Document 91-1 Filed 02/09/21 Page 2 of 4
Case 1:19-cr-00251-LM Document 91-1 Filed 02/09/21 Page 3 of 4
Case 1:19-cr-00251-LM Document 91-1 Filed 02/09/21 Page 4 of 4
